Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Bledsoe Family Medicine,
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-15-2324
Decision No. CR4564

Date: March 30, 2016

DECISION

Palmetto GBA, an administrative contractor for the Centers for Medicare & Medicaid
Services (CMS), revoked the Medicare enrollment and billing privileges of Petitioner,
Bledsoe Family Medicine, on the basis that Petitioner’s owner had been convicted of a
felony offense within the preceding 10 years to Petitioner’s Medicare enrollment.
Palmetto GBA affirmed the revocation in its reconsidered determination. Petitioner
appealed. CMS now moves for summary judgment. I find that the material facts
surrounding Petitioner’s owner’s felony conviction are undisputed and that CMS had a
basis for the revocation. Therefore, I grant summary judgment in favor of CMS.

I. Case Background and Procedural History

Petitioner’s owner, Horace Bledsoe, M.D., is a physician licensed to practice medicine in
South Carolina. CMS Exhibit (Ex.) 8 at 1. On July 22, 2009, a grand jury indicted Dr.
Bledsoe and a co-defendant on three felony counts of acquiring and obtaining
testosterone, a Schedule III controlled substance, by misrepresentation, fraud, deception
and subterfuge, on or about October 2, 2008, December 26, 2008, and February 4, 2009,
in violation of 21 U.S.C. § 843(a)(3). CMS Ex. 4 at 5-6. On October 15, 2009, before
the U.S. District Court for the District of South Carolina, Dr. Bledsoe pled guilty to
Count | of the Indictment, Obtaining Testosterone by Fraud, a felony offense, in
violation of 21 U.S.C. § 843(a)(3). CMS Br. at 2; P. Response at 1; see also CMS Exs. 1
at 1; 2 at 1. On December 17, 2009, the District Court entered a judgment of conviction
against Dr. Bledsoe based on his guilty plea, dismissed Counts 2 and 3, assessed him
$100, and sentenced him to probation for three years. CMS Ex. 4 at 1-4.

On January 10, 2010, Dr. Bledsoe submitted a CMS-855B application to enroll Bledsoe
Family Medicine, in the Medicare program as a single specialty clinic family practice.
CMS Ex. 5 at 3, 7. Although Dr. Bledsoe, as Petitioner’s owner, was required to report
is felony offense because it had occurred within the 10 years preceding his enrollment of
Bledsoe Family Medicine, LLC, the application CMS presents does not show Petitioner
did so. Jd. at 6 (showing “No” was checked under section 3, final adverse action history,
for Petitioner’s CMS- 855B application submitted by Dr. Bledsoe); 9 (showing “No” was
checked for final adverse history under section 5 of Petitioner’s CMS-855B submitted by
Dr. Bledsoe). Dr. Bledsoe signed the CMS-855B enrollment application as Petitioner’s
authorized official, certifying that the information was “true, correct, and complete.” Jd.
at 11.

Dr. Bledsoe then submitted a CMS-855R reassignment of benefits application on
February 17, 2010, reassigning his benefits to Petitioner. CMS Ex. 6 at 7,9. With the
CMS-855R submission, Dr. Bledsoe attached a letter from his attorney dated January 10,
2010, and addressed to Palmetto GBA. The letter stated that Dr. Bledsoe had been
convicted of a felony offense related to fraudulently obtaining and administering
testosterone on himself, a medical assistant and several patients. CMS Ex. 6 at 16-18.
Palmetto GBA received the letter on February 17, 2010. Jd. By letter dated July 22,
2010, Palmetto GBA approved Bledsoe Family Medicine’s enrollment application in the
Medicare program, effective January 18, 2010. CMS Ex. 3 at 4-5.

On October 1, 2010, Dr. Bledsoe filed a CMS-855I application to report a change in
address for his practice, Bledsoe Family Medicine. CMS Ex. 7 at 5. However, Dr.
Bledsoe did not disclose his 2009 felony conviction on the CMS-855I application. CMS
Ex. 7 at 4 (“No” was checked for final adverse history including any conviction. Dr.
Bledsoe signed the certification statement in section 15 of the application on October 1,
2010.). Id. at 8.

On January 22, 2015, Palmetto GBA, notified Petitioner that its Medicare billing
privileges were being revoked effective October 15, 2009. The letter also advised
Petitioner that a three-year re-enrollment bar was being imposed. CMS Ex. 2. The notice
letter cited 42 C.F.R. § 424.535(a)(3) as the basis for the revocation and 42 C.F.R. §
424.535(c) as the basis for the re-enrollment bar. Jd. Specifically, the notice letter stated
that due to Dr. Bledsoe’s October 15, 2009 conviction and the fact that Dr. Bledsoe was
listed as a “5% or more owner and as an authorized official of Bledsoe Family
Medicine,” Petitioner’s Medicare enrollment and billing privileges were being revoked.
Id. at 1.
Petitioner requested reconsideration, and on March 3, 2015, the CMS Center for Program
Integrity, Provider Enrollment Operations Group upheld Petitioner’s revocation based on
42 C.F.R. § 424.535(a)(3) due to Dr. Bledsoe’s guilty plea to one felony count of
Obtaining Testosterone by Fraud. The letter stated further that “the reason for revocation
is for the existence of the guilty plea and there is no evidence to correct this deficiency.”
CMS Ex. | at 1-2.

Petitioner timely requested a hearing (RFH) before an Administrative Law Judge (ALJ).
The case was assigned to me for hearing and decision, and I issued an Acknowledgment
and Pre-Hearing Order (Pre-Hearing Order) to the parties. In accordance with the terms
of the Pre-Hearing Order, CMS submitted its motion for summary judgment and
supporting brief (CMS Br.), and CMS Exs. 1-9. After reviewing CMS’s exchange,
Petitioner filed a response opposing the CMS motion for summary judgment (P.
Response), and P. Exs. 1- 20. Absent objections, I enter all proposed exhibits into the
record.

IL. Discussion
A. Issues
1. Whether summary judgment is appropriate; and

2. Whether CMS had a legal basis to revoke Petitioner’s Medicare enrollment and billing
privileges.

B. Findings of Fact and Conclusions of Law
I. Summary judgment in favor of CMS is appropriate.

Summary judgment is appropriate if “the record shows that there is no genuine issue as to
any material fact, and the moving party is entitled to judgment as a matter of law.”
Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3 (2010) (citations omitted).
The moving party must show that there are no genuine issues of material fact requiring an
evidentiary hearing and that it is entitled to judgment as a matter of law. Jd. If the
moving party meets its initial burden, the non-moving party must “come forward with
“specific facts showing that there is a genuine issue for trial... .”” Matsushita Elec.
Indus. Co. v. Zenith Radio, 475 U.S. 574, 587 (1986). “To defeat an adequately
supported summary judgment motion, the non-moving party may not rely on the denials
in its pleadings or briefs, but must furnish evidence of a dispute concerning a material
fact, a fact that, if proven, would affect the outcome of the case under governing law. ”
Senior Rehab., DAB No. 2300, at 3. To determine whether there are genuine issues of
material fact for hearing, an ALJ must view the evidence in the light most favorable to
the non-moving party, drawing all reasonable inferences in that party’s favor. Id.

Here, CMS moved for summary judgment and provided documentary evidence that
sufficiently establishes the material facts of the case. CMS Br. at 1; CMS Exs. 1-9. CMS
proffered documentary evidence showing that Dr. Bledsoe pled guilty to and was
convicted of a felony that CMS has determined is detrimental to the best interests of the
Medicare program and its beneficiaries. CMS Ex. 4.

Petitioner does not dispute that Dr. Bledsoe pled guilty to the felony offense of acquiring
and obtaining Testosterone, a Schedule III controlled substance, by misrepresentation,
fraud, deception and subterfuge. See RFH at 2; P. Response at 1. Petitioner claims there
are material issues in dispute that would preclude summary judgment, mainly that CMS
ad actual knowledge of Dr. Bledsoe’s conviction in March 2010 when it approved
Petitioner to participate in the Medicare program and that CMS allowed Petitioner to bill
Medicare for services rendered from July 18, 2010, through January 22, 2015, before
revoking Petitioner’s enrollment based on Dr. Bledsoe’s felony conviction retroactive to
October 15, 2009. According to Petitioner, CMS’s actions were arbitrary, capricious,
unreasonable and an abuse of CMS’s discretion. P. Response at 1-6. However, I find
Petitioner’s arguments do not raise any genuine issue of disputed material fact. The only
issue I need to resolve in this case is a matter of law, which as discussed below, I must
decide in CMS’s favor.

2. Petitioner does not dispute that Dr. Bledsoe pled guilty to a felony
offense for obtaining testosterone by fraud, and that his conviction was
within ten years of Petitioner submitting its CMS-855B Medicare
enrollment application.

Petitioner does not dispute that Dr. Bledsoe pled guilty to a felony in October 2009, and
on December 17, 2009, the U.S. District Court for the District of South Carolina entered
judgment of conviction against Dr. Bledsoe based on his guilty plea of Obtaining
Testosterone by Fraud in violation of 21 U.S.C. § 843(a)(3). See CMS Ex. 4 at 1-4.
Petitioner also does not dispute that Dr. Bledsoe’s guilty plea and conviction occurred
within the 10 years preceding Petitioner’s filing of its CMS-855B Medicare enrollment
application. Dr. Bledsoe, on behalf of Petitioner, submitted a CMS-855B enrollment
application on January 10, 2010, in order to enroll Petitioner in the Medicare program.
CMS Ex. 5 at 3, 7. Because Dr. Bledsoe was convicted of a felony offense on December
17, 2009, and sought enrollment for Petitioner on January 10, 2010, Dr. Bledsoe’s guilty
plea and conviction fell within the ten years preceding Petitioner’s submission of its
January 10, 2010 Medicare enrollment application.
3. CMS was authorized to revoke Petitioner’s enrollment under 42
CF.R. § 424.535(a)(3)based on Dr. Bledsoe’s felony conviction.

CMS may revoke a currently enrolled provider or supplier’s Medicare billing privileges
and any corresponding provider agreement or supplier agreement for several enumerated
reasons, including:

(3) Felonies. The provider, supplier, or any owner of the provider or
supplier, within the 10 years preceding enrollment or revalidation of
enrollment, was convicted of a Federal or State felony offense that CMS
has determined to be detrimental to the best interests of the [Medicare]
program and its beneficiaries.

(i) Offenses include—

oe OR

(D) Any felonies that would result in mandatory exclusion
under section 1128(a) of the Act.

42 C.F.R. § 424.535(a)(3)(i)(D); see also Social Security Act (Act) § 1842(h)(8)
(authorizing the Secretary of Health and Human Services to revoke the enrollment of a
physician or supplier convicted of a federal or state felony offense the Secretary
“determines is detrimental to the best interests of the program or program beneficiaries”).
After CMS revokes a provider’s or supplier’s billing privileges, the provider or supplier
cannot participate in Medicare from the effective date of the revocation until the end of
the re-enrollment bar. The re-enrollment bar must last for a minimum of one year but
cannot exceed three years. 42 C.F.R. § 424.535(c).

The regulation at 42 C.F.R. § 424.535(a)(3)(i) gives examples of certain offenses CMS
‘as already determined to be detrimental to the Medicare program. Any offense that
would result in mandatory exclusion under section 1128(a) of the Act is one such
example. 42 C.F.R. § 424.535(a)(3)(i)(D). It is well settled that felony convictions
related to the unlawful prescription or dispensing of a controlled substance justify
mandatory exclusion pursuant to section 1128(a)(4) of the Act. Dr. Bledsoe’s conviction
for Obtaining Testosterone by Fraud is a type of an offense that falls squarely within the
scope of an 1128(a)(4) mandatory exclusion. See, e.g., Nenice Marie Andrews, DAB No.
2656 (2015); Shaikh M. Hasan, M.D., DAB No. 2648 (2015). Therefore, CMS has
determined that Dr. Bledsoe’s offense is detrimental to the Medicare program and its
beneficiaries.

Here, Dr. Bledsoe was listed as a 5% or more owner and as an authorized official of
Bledsoe Family Medicine. CMS Ex. | at 1. Because Dr. Bledsoe owned Bledsoe Family

Medicine, CMS has a basis to revoke Bledsoe Family Medicine’s enrollment under 42
C.F.R. § 424.535(a)(3) based on Dr. Bledsoe’s felony conviction. Dinesh Patel, DAB
No. 2551, at 5 (2013); Fady Fayad, M.D., DAB No. 2266, at 7 (2009), aff'd, 803 F.
Supp. 2d 699 (E.D. Mich. 2011); Abdul Razzaque Ahmed, M.D., DAB No. 2261, at 19
(2009), aff'd, 710 F. Supp. 2d 167 (D. Mass. 2010).

Petitioner argues that CMS took five years to exercise its discretionary authority to
revoke Petitioner’s billing privileges. P. Response at 4. Petitioner argues that in the
interim, even though CMS had full knowledge of Dr. Bledsoe’s 2009 felony conviction,
CMS allowed Dr. Bledsoe to provide services to Medicare beneficiaries and allowed
Petitioner to bill Medicare for these services. Jd. Petitioner also argues that CMS’s delay
in exercising its discretionary authority to revoke Petitioner’s billing privileges
retroactive to 2009 has resulted in a considerable overpayment for Petitioner. Jd. at 3.
Petitioner argues that CMS’s actions are “unconscionable and inequitable,” and an abuse
of CMS’s discretionary authority. Jd. at 5-6. Petitioner claims that Medicare is
demanding recoupment in excess of three hundred thousand dollars and that CMS’s
actions are in violation of the Fifth Amendment and that CMS should be equitably
estopped. Id. at 6-9.

However, my review authority is limited to reviewing initial determinations “to deny or
revoke a provider or supplier’s Medicare enrollment in accordance with .. . § 424.535.”
42 C.F.R. § 498.3(b)(17). I may only review whether CMS has established a legal basis
for its determination to revoke Petitioner’s enrollment. Letantia Bussell, M.D., DAB No.
2196, at 12-13 (2008) (concluding that an ALJ review of revocation of enrollment for
felony offenses under section 1842(h) of the Act is “limited to whether CMS had
established a legal basis for its actions.”). Recoupment of payments to providers and
suppliers and the collection and compromise of overpayments is regulated by 42 C.F.R.
pt. 405, subpt. C. The review of the alleged overpayments is not a matter within my
jurisdiction. Review of alleged overpayments and their collection is governed by 42
C.F.R. pt. 405 subpts. H and I. I also do not have the ability to consider retroactive
payment consequences that CMS takes into consideration when exercising its discretion.
Lorrie Laurel, DAB No. 2524, at 7-8 (2013).

Where CMS proves that Petitioner was convicted of an offense applicable to 42 C.F.R.
§ 424.535(a)(3)(i)(D), I must sustain the revocation. I must do so “regardless of other
factors, such as the scope or seriousness of the supplier’s criminal conduct and the
potential impact of revocation on Medicare beneficiaries that CMS might reasonably
have weighed in exercising its discretion.” Fady Fayad, M.D., DAB No. 2266, at 16
(2009), aff'd, 803 F. Supp. 2d 699 (E.D. Mich. 2011).

As for Petitioner’s request for equitable relief, I have no authority to grant equitable
relief. US Ultrasound, DAB No. 2302, at 8 (2010) (“[nJeither the ALJ nor the Board is
authorized to provide equitable relief by reimbursing or enrolling a supplier who does not
meet statutory or regulatory requirements.”). I am also required to follow the Act and
regulations and have no authority to declare statutes or regulations invalid.
1866I1CPayday.com, L.L.C., DAB No. 2289, at 14 (2009) (“[a]n ALJ is bound by
applicable laws and regulations and may not invalidate either a law or regulation on any
ground.”).

III. Conclusion

Based upon the undisputed facts, CMS was authorized under 42 C.F.R. § 424.535(a)(3)
to revoke Petitioner’s billing privileges and I am required to sustain CMS’s
determination. Petitioner is barred from re-enrolling in the Medicare program for three
years from the date of the revocation. Petitioner must submit a new enrollment
application after the termination of the enrollment bar in order to request re-enrollment.
42 CFR. § 424.535(d)(1).

/s/
Joseph Grow
Administrative Law Judge

